Citation Nr: 1047226	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service in the Navy from July 15, 1963 to 
July 25, 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

On a March 2007 VA Form 9, the Veteran indicated that he wanted a 
Board hearing at the RO.  However, on a subsequent May 2008 VA 
Form 9, he indicated that he did not want a Board hearing.  Thus, 
his request for a Board hearing is considered withdrawn.  See 38 
C.F.R. § 20.704(e) (2010).


FINDING OF FACT

The Veteran did not have active service for 90 days or more 
during a period of war and he was not discharged or released from 
such service as a result of a service-connected disability.


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements for 
VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 
1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board 
observes, however, that where the law, and not the evidence, is 
dispositive in a claim, the VCAA is not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003); Smith v. Gober, 14 Vet. 
App. 227 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Analysis

A veteran meets the service requirements to receive nonservice-
connected pension benefits if such veteran served in the active 
military, naval or air service: (a) for 90 days or more during a 
period of war; (b) during a period of war and was discharged or 
released from such service for a service-connected disability; 
(c) for a period of 90 consecutive days or more and such period 
began or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service during 
more than one period of war.  38 U.S.C.A. § 1521(j) (West 2002).

The qualifying periods of war include the Vietnam era.  38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.3 (2010).  The Vietnam 
era is the period beginning August 5, 1964, and ending on May 7, 
1975.  The Veteran did not serve within that period and there is 
no indication that he served in the Republic of Vietnam during 
his dates of service.  38 C.F.R. § 3.2(f) (2010).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2010); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for nonservice-
connected pension benefits by a claimant whose service department 
records fail to show threshold eligibility lacks legal merit or 
legal entitlement and must be denied as a matter of law.  
Sabonis, 6 Vet. App. at 430.

In this case, the claims file contains certification that the 
Veteran served on active duty from July 15, 1963, to July 25, 
1963.  Therefore, he is ineligible for pension benefits based on 
his service.  38 U.S.C.A. § 1521(j).  

The Board acknowledges the Veteran's contention that he was 
discharged from the Navy due to a left eye injury shortly after 
entry that disqualified him from further service.  The Board also 
notes that the RO denied his claim of entitlement to service 
connection for a left eye disability in a September 2000 rating 
decision, which was confirmed by the Board in an October 2003 
decision.  A Deputy Vice Chairman of the Board denied the 
Veteran's motion for reconsideration of the decision, and the 
Veteran did not appeal to the United States Court of Appeals for 
Veterans Claims.  Thus, the Board decision is final.  See 38 
U.S.C.A. §§ 7103, 7104, 7252 (West 2002); 38 C.F.R. § 20.1100 
(2010).  Accordingly, the Board finds that the Veteran was not 
discharged or released for a service-connected disability.  He 
may attempt to reopen that claim with the RO if he so chooses.

In sum, the evidence simply does not show that the Veteran meets 
the threshold requirements necessary to establish eligibility for 
nonservice-connected pension benefits.  As the law is dispositive 
in the claim, it must be denied for lack of legal merit.  
Sabonis, 6 Vet. App. at 430.

The Board notes that, to the extent that the Veteran may be 
asserting that equity warrants the grant of nonservice-connected 
pension benefits, matters of equitable relief are only within the 
discretion of the Secretary of VA; the Board does not have the 
authority to award such relief.  See 38 U.S.C.A. § 503 (West 
2002); Darrow v. Derwinski, 2 Vet. App. 303 (1992).


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


